894 N.E.2d 540 (2008)
In the Matter of Mark R. SPENCER, Respondent.
No. 02S00-0609-DI-334.
Supreme Court of Indiana.
May 27, 2008.

ORDER EXTENDING RESPONDENT'S PROBATION
On March 23, 2007, the Court entered an order approving the parties' "Statement of Circumstances and Conditional Agreement for Discipline," which imposed a stayed six-month suspension from the practice of law conditioned on compliance during 12 months of probation with a monitoring agreement between Respondent and the Judges and Lawyers Assistance Program ("JLAP"). On April 8, 2008, the Commission filed a "Verified Motion To Revoke Probation And Agreement To Extend Probation," pursuant to Admission and Discipline Rule 23(17.2), asserting Respondent violated the conditions of probation by ingesting nitrous oxide during the summer of 2007 in violation of his JLAP monitoring agreement. With the recommendation of JLAP, the parties jointly request that Respondent's original probation be revoked and that Respondent's probation be extended for 24 months from March 23, 2008.
Being duly advised, the Court GRANTS the motion, revokes Respondent's original probation, and extends Respondent's probation for 24 months from March 23, 2008. The extended probation shall be subject to the same terms and conditions as the original probation. Any further violation of the terms of Respondent's probation will likely result in active suspension from the practice *541 of law without automatic reinstatement.
The Court directs the Clerk to serve a copy of this Order to the parties or their attorneys. The Court further directs the Clerk to forward a copy of this Order to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur, except DICKSON and RUCKER, JJ., who vote to deny the motion.